846 F.2d 74Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gerald STAPLETON, Petitioner,v.WESTMORELAND COAL COMPANY, Respondent,Director, Office of Workers' Compensation Programs, U.S.Department of Labor, Benefits Review Board, Intervenor.Luke R. RAY, Petitioner,v.JEWELL RIDGE COAL CORPORATION and Director, Office ofWorkers' Compensation Programs, United StatesDepartment of Labor, Respondents,Director, Office of Workers' Compensation Programs, Intervenor.MULLINS COAL COMPANY, INC. OF VIRGINIA, and Old RepublicIndustries,, Petitioners,v.Glenn CORNETT and Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.
83-2193, 84-1520 and 84-1528.
United States Court of Appeals, Fourth Circuit.
March 18, 1988.

Mark E. Solomons;  C. Randall Lowe;  S. Strother Smith (Yeary & Tate, P.C., on brief), for petitioner.
Hugh P. Cline;  David A. Barnett;  J. Michael O'Neill (Michael F. Blair, on brief), for respondent.
Before HARRISON L. WINTER, Chief Judge, DONALD RUSSELL, WIDENER, K.K. HALL, JAMES DICKSON PHILLIPS, MURNAGHAN, SPROUSE, ERVIN, CHAPMAN, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
On remand from the Supreme Court, Mullins Coal Co., Inc., et al. v. Director, Office of Workers' Compensation Programs, 56 U.S.L.W. 4044 (U.S. Dec. 15, 1987), our decision in these cases is as follows:

Stapleton v. Westmoreland Coal Company:

2
The denial of benefits to petitioner is affirmed on the ground that the interim presumption was improperly invoked under 20 C.F.R. Sec. 727.203(a)(1) on the basis of a single positive x-ray reading without consideration of the several negative x-ray readings and that if invoked under (a)(2) or (a)(4), the interim presumption was sufficiently rebutted.   See Mullins Coal Co., 56 U.S.L.W. at 4045 n. 8.

Ray v. Jewell Ridge Coal Corporation:

3
The denial of benefits to petitioner is affirmed as supported by substantial evidence.  The ALJ properly found that the petitioner failed to prove any invocation fact by a preponderance of the evidence.   See Mullins Coal Co., 56 U.S.L.W. at 4050.

Mullins Coal Company v. Cornett:

4
The award of benefits to petitioner is affirmed and the case is remanded for calculation of interest in accordance with Part III B of Judge Hall's opinion in Stapleton v. Westmoreland Coal Co., 785 F.2d 424, 437-39 (4th Cir.1986).   See Mullins Coal Co., 56 U.S.L.W. at 4045 n. 8.


5
SO ORDERED.